DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in an interview with Valerie Moore on 20 and 21 May 2021.
The application has been amended as follows: 
Claim 9, line 19: amend "the Mn steel" to "the high Mn steel"

Claim 11, line 2: amend "the portions to be welded each having" to "the portion to be welded of each of the at least two base metals having"

Claim 16, line 1: amend "wherein heat affected zone" to "wherein a heat affected zone"

Claim 18, line 4: amend "molybdenum at an amount less than" to "molybdenum in an amount of less than"

Claim 18, line 5: amend "sulfur at an amount" to "sulfur in an amount"

Claim 18, line 6: amend "titanium at an amount" to "titanium in an amount"


Reasons for Allowance
The following is an Examiner's statement of reasons for allowance:

Lee '739 discloses a method of producing a weld deposit, the method comprising: providing at least two base metals to be welded that include a high Mn steel base metal and a low carbon steel base metal, wherein the high Mn steel base metal has a carbon content greater than the welding filler metal; melting and cooling the welding filler metal to create a weld deposit between the Mn steel base metal and the low carbon steel base metal.
Lee '739 does not disclose a welding filler metal consisting of: carbon in a range of about 0.1 wt % to about 0.4 wt %, manganese in a range of about 15 wt % to about 25 wt %, chromium in a range of about 2.0 wt % to about 8.0 wt %, molybdenum in an amount of less than or equal to about 2.0 wt %, nickel in an amount of less than or equal to about 10 wt %, silicon in an amount of less than or equal to about 0.7 wt %, titanium in an amount less than or equal to about 0.7 wt%, sulfur in an amount of less than or equal to about 100 ppm, phosphorus in an amount of less than or equal to about 100 ppm, and a balance of iron and impurities, as Lee '739 requires their welding filler metal to comprise 4-15 wt % of TiO2, 0.01-9 wt % of at least one of SiO2, ZrO2 and Al2O3, 0.5-1.7 wt % of at least one of alkali elements including K, Na, and Li, 0.2-1.5 wt % of at least one of F and Ca.
Therefore, Lee '739 does not disclose or suggest the presently claimed invention.  Further, Applicant's amendments overcome the 35 U.S.C. 112(a) and 112(d) rejections of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The examiner can normally be reached on 0730-1630 M-F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1732

/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                                        
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        5/20/2021